Fourth Court of Appeals
                               San Antonio, Texas
                                      July 7, 2021

                                  No. 04-21-00191-CV

                  IN THE ESTATE OF Roland R. ESPARZA, Deceased

                    From the Probate Court No. 2, Bexar County, Texas
                              Trial Court No. 2021-PC-0326
                      Honorable Veronica Vasquez, Judge Presiding

                                          ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. Costs of court for this appeal are taxed against Mario R. Esparza.

      It is so ORDERED on July 7, 2021.


                                            _____________________________
                                            Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2021.

                                            _____________________________
                                            Michael A. Cruz, Clerk of Court